                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF WISCONSIN
In Re:                                                                         Chapter 13
HAROLD E PICKERING REYNA


               Debtor
                                                                               Case No. 2020-21598-GMH-13


     MOTION AND NOTICE OF MOTION TO DISMISS - UNCONFIRMED PLAN

       NOTICE IS HEREBY GIVEN that the Chapter 13 Standing Trustee, Rebecca R. Garcia pursuant to 11
U.S.C. 1307(c), does hereby move the Court for an Order dismissing this case for cause, including;

Material delay detrimental to creditors, specifically for the reason that the debtor:
    Failure to commence Plan payments within 30 days after the Petition was filed as required by § 1326.

Unless an objection (or fee application for a greater amount) is filed on or before the deadline for objecting to
this motion to dismiss, the Trustee will pay up to $1,000 of funds on hand (less the pre-petition fees paid
directly to the attorney as disclosed on Form B2030) to the Debtor’s attorney as an administrative claim before
refunding any funds to the Debtor.

   NOTICE IS HEREBY FURTHER GIVEN that the Chapter 13 Standing Trustee Rebecca Garcia does hereby
move the Court for an order pursuant to 11 U.S.C. § 105(a), and 11 U.S.C. § 349(a), enjoining the debtor from filing
another bankruptcy case in this district, or any other district, without leave of this Court for a period of 180 days .


   Your rights may be affected. You should read these papers carefully and discuss them with your attorney,
should you have one in this case. (If you do not have an attorney, you may wish to consult one).
ANY OBJECTION TO THE RELIEF REQUESTED BY THIS MOTION SHOULD BE IN WRITING SPECIFYING
LEGALLY SUFFICIENT GROUNDS WHY THE MOTION SHOULD NOT BE GRANTED AND SHOULD BE FILED
WITH THE CLERK OF THE U.S. BANKRUPTCY COURT, ROOM 126, U.S. COURTHOUSE, 517 EAST WISCONSIN
AVENUE, MILWAUKEE, WISCONSIN 53202 WITHIN 21 DAYS OF THE DATE OF THE MAILING OF THIS NOTICE .
SHOULD AN OBJECTION NOT BE IN COMPLIANCE WITH THESE REQUIREMENTS THE COURT MAY GRANT
THE MOTION WITHOUT A HEARING. IF YOU OR YOUR ATTORNEY DO NOT TAKE THESE STEPS, THE COURT
MAY DECIDE THAT YOU DO NOT OPPOSE THE RELIEF SOUGHT IN THE MOTION AND MAY ENTER AN ORDER
GRANTING THAT RELIEF.

                                                                                  /s/ Rebecca A. Quiroz
                                                                                  Staff Attorney
Rebecca R. Garcia
Chapter 13 Standing Trustee
P O Box 3170
Oshkosh, WI 54903-3170
920.231.2150
Fax 920.231.5713
E-mail info@ch13oshkosh.com


                       Case 20-21598-gmh           Doc 30      Filed 05/15/20         Page 1 of 1
